                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


SAFECO INSURANCE COMPANY
OF AMERICA                                                                          PLAINTIFF

V.                                                 CIVIL ACTION NO. 3:19-CV-56-GHD-RP

STEPHEN BLACKWELL, INDIVIDUALLY
AND AS PARENT AND NATURAL GUARDIAN OF
C.B., HEATHER JORDAN, AUSTIN STULL,
TYLER JORDAN, HAYLEY HARDY,
VENGROFF WILLIAMS, INC., FEDEX FREIGHT, INC.,
CIGNA HEALTH AND LIFE INSURANCE COMPANY, INC.,
BAPTIST-MEMORIAL HOSPITAL-DESOTO, INC.,
METHODIST HEALTHCARE MEMPHIS HOSPITALS,
SHELBY COUNTY HEALTH CARE CORPORATION,
UT REGIONAL ONE PHYSICIANS, INC.,
UT MEDICAL GROUP, INC., AND
DESOTO FAMILY MEDICAL CENTER, P.A.                                              DEFENDANTS


                         ORDER DENYING MOTION TO FILE
                       UNREDACTED COMPLAINT UNDER SEAL

       Plaintiff Safeco Insurance Company of America (“Safeco”) seeks an order permitting it

to file a unredacted version of its Complaint under seal under Federal Rule of Civil Procedure

5.2 and Local Uniform civil Rules 5.2 and 79. Docket 2. Safeco explains that the Complaint filed

on March 18, 2019, identifies two minors by their initials (Docket 1); however, Safeco requests

permission to file a completely unredacted Complaint containing the full names of the two

minors under permanent seal. Id.

       Under Federal Rule of Civil Procedure 5.2, electronic filings that contain the name of an

individual known to be a minor may include only the minor’s initials. F.R.Civ.P. 5.2(a)(3).

Similarly, this Court’s Administrative Procedures for Electronic Case Filing include “names of

minor children” among the personal identifiers which counsel must refrain from including or
partially redact in pleadings and exhibits filed with the Court. Admin. Procedures for Elect. Case

Filing 9.2. The Administrative Procedures state that “[i]f the involvement of a minor child must

be mentioned, only the initials of that child should be used.” Id.

       Safeco’s motion fails to identify the “clear and compelling reasons” why redacting the

minors’ names to their initials is insufficient to “protect against disclosure of privacy rights of

two minor children.” The Court is satisfied that the Complaint in its current form complies with

the Federal Rules of Civil Procedure and this Court’s Local Uniform Civil Rules and

Administrative Procedures for Electronic Case Filing and, therefore, DENIES Safeco Insurance

Company of America’s Motion to File Unredacted Complaint Under Seal.

       SO ORDERED, this the 20th day of March, 2019.

                                               /s/ Roy Percy _______________________________
                                               UNITED STATES MAGISTRATE JUDGE
